Exhibit 10.11 WAIVER AND FORBEARANCE AGREEMENT This WAIVER AND FORBEARANCE AGREEMENT , dated as of March 19, 2014 (the “ Agreement ”), is made and entered into by and among (i) Eagle Bulk Shipping Inc. (the “ Borrower ”) and its subsidiaries (collectively, the “ Guarantors ”, and together with the Borrower, the “ Loan Parties ”) and (ii) certain lenders under the Credit Agreement (as defined below) (collectively, the “ Lenders ”). The Loan Parties and the Lenders party hereto are hereinafter referred to collectively as the “Parties.” RECITALS WHEREAS , the Loan Parties, The Royal Bank of Scotland plc as Administrative Agent under the Credit Agreement (the “ Agent ”), and the Lenders are party to that certain Fourth Amended and Restated Credit Agreement dated as of June 20, 2012 (as amended to date and as may be further amended, restated, supplemented or otherwise modified from time to time in accordance with its terms, the “ Credit Agreement ”). 1 WHEREAS , the Lenders party hereto collectively hold more than 66-2/3% of the revolving and term loans outstanding under the Credit Agreement as of the date hereof and constitute the “Majority Lenders” as that term is defined in the Credit Agreement. WHEREAS, the Borrower has informed the Lenders that, while to the best of its knowledge no Events of Default exist under the Credit Agreement or other Finance Documents as of the Effective Date, certain Defaults and Events of Default listed on Schedule 1 hereto may occur under the Credit Agreement (collectively, the “ Acknowledged Potential Defaults ”). WHEREAS , on February 27, 2014, the Loan Parties delivered to the Lenders’ advisors a term sheet for a proposed restructuring of the obligations outstanding under the Credit Agreement. WHEREAS, the Lenders and, at the Lenders’ direction, the Agent, would be entitled to exercise at any time following the occurrence and during the continuance of the Acknowledged Potential Defaults any and all rights and remedies available to them under the Credit Agreement, the other Finance Documents, applicable law, and/or otherwise. WHEREAS, the Borrower has requested that the Lenders waive certain Acknowledged Potential Defaults prior to their potential occurrence and forbear from exercising certain rights and remedies in respect thereof and, subject to the terms and conditions hereof, the Lenders party hereto are willing to agree to such request, but only upon the terms and conditions set forth herein. 1 Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Credit Agreement. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: 1.
